Opinion by
Judge Wilkinson, Jr.,
The issue before the Court in this ease is the propriety of a Zoning Hearing Board’s grant of a variance when the application before it was for a special exception and when the variance was to build on an abutting, undersized lot. The trial court affirmed the decision of the Zoning Hearing Board with an able opinion by Judge McGovern, Jr., which opinion is reported at 63 Del. 401 (1976). We affirm and adopt the opinion of Judge McGovern, Jr.
Accordingly, we will enter the following
Order
Now, June 15,1978, the Order of the Court of Common Pleas of Delaware County in the above matter, dated November 24, 1976, affirming, after Petition for Reconsideration, supplemental brief and argument thereon, its order of June 15, 1976, is affirmed.